Citation Nr: 0807809	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1969 to 
March 1979.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted service connection and 
assigned a 10 percent disability rating for PTSD, effective 
from June 24, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In August 2007, the veteran's claims folder was temporarily 
transferred to the RO at its request.  When the claims folder 
was returned to the Board, the RO had associated additional 
evidence with the file.  In December 2007, the veteran and 
his representative were notified that the additional evidence 
had been received, that it had not been considered in a 
decision by the RO, and that the veteran or his 
representative could waive initial consideration of that 
additional evidence by submitting to the Board a waiver in 
writing.  The letter further advised the veteran and his 
representative that if the Board had not heard from them by 
the end of 45 days, the Board would remand the appeal to the 
agency of original jurisdiction to consider the additional 
evidence.  More than 45 days has elapsed and neither the 
veteran nor his representative have submitted a waiver.  
Thus, a remand is necessary for the agency of original 
jurisdiction to conduct initial consideration of the 
additional evidence.  
In any event, a remand is also necessary to provide the 
veteran with an appropriate examination to determine the 
current level of his PTSD disability.  The veteran's 
compensation and pension (C&P) examination was conducted in 
September 2003, more than four years ago.  In addition, his 
psychiatrist noted in January 2004 that the severity of the 
veteran's disability had been increasing since that 
examination.  A decision on a claim for an increased rating 
must reflect the veteran's current condition.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (in a claim for an increased 
rating, the present level of the disability is of primary 
concern).  

Notwithstanding the association of additional evidence with 
the claims file, the most recent medical treatment records in 
the claims folder are from March 2005.  Before scheduling the 
veteran's C&P examination, the RO/AMC should make 
arrangements to obtain PTSD treatment records from March 2005 
forward.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
medical providers from whom he has 
received PTSD treatment from March 2005 
forward, and make arrangements to obtain 
any identified records.  

2.  After the evidence received has been 
associated with the claims folder, the 
veteran should be afforded an appropriate 
examination to assess the current severity 
of his PTSD disability.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  Complete rationale 
should be provided for all opinions.  

3.  Finally, examine the additional 
evidence associated with the claims file 
since the issuance of the January 2005 
statement of the case, and readjudicate 
the issue on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

